Citation Nr: 1607320	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to accrued benefits based on entitlement to service connection for prostate, lung and brain cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1956 to June 1964 and from August 1973 to August 1977.  The Veteran died in March 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in August 2012, a statement of the case (SOC) was issued in May 2013, and a substantive appeal was received in June 2013.

The appellant was provided with a hearing before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript is associated with the claims file and has been reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the appellant's claim.

First, the duty to assist includes attempting to retrieve all available treatment records within the constructive possession of VA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this regard, the Board notes that, at the 2015 Board hearing, the appellant testified that the Veteran had received treatment through the Muskogee VA Medical Center, to include its outpatient facility in Harshorne, Oklahoma, prior to 2010.  The appellant indicated that such treatment included the initial diagnoses of the Veteran's cancers.  A review of the available treatment records only shows records dated from 2010 to 2012.

As such, upon remand, the RO should attempt to obtain all available outstanding treatment records from the VA Medical Center.

Second, claims for accrued benefits and those claims where an appellant is substituted for a deceased claimant are distinct.  See 38 U.S.C.A. §§ 5121A, 5121(a).  The United States Court of Appeals for Veterans Claims (Court) recently highlighted this distinction.  See Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  There, the Court explained that it is an appellant's right to choose whether she wishes to waive substitution where she files a claim for accrued benefits (Form 21-534).  Id. 

The facts of the instant case are similar to those in Reliford.  In both instances, the appellants filed a Form 21-534.  Likewise, neither appellant was informed of her right to waive the opportunity to substitute.  See id.  In Reliford, the Court made clear that upon the filing of Form 21-534, the appellant must be notified of her right to waive substitution to determine how her claim is adjudicated.  See id. 

The Board notes that the distinction between a substituted claim and one for accrued benefits is an important one.  Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the Veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the Veteran's death, to include the appellant's testimony presented at the Board hearing regarding additional details surrounding the Veteran's claimed herbicide exposure.

In order to comply with the mandates of Reliford and to allow the appellant to determine how her claim is to be construed, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the Muskogee VA Medical Center, to include its outpatient facility in Harshorne, Oklahoma, dated prior to 2010. All attempts to procure records should be documented in the file. 

2. Thereafter, provide the appellant with appropriate Veterans Claims Assistance Act (VCAA) notice regarding the election of substitution for the Veteran's claim.  In so doing, the appellant should be afforded an opportunity to elect whether she wishes to continue her claim as one for accrued benefits or as one for which she is substituted.

3. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




